Citation Nr: 1512893	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to Agent Orange exposure.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony during a November 2014 Board hearing.  The Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  38 C.F.R. § 20.1304. 

In addition to the paper claims file, there is a VBMS/Virtual VA paperless claims file associated with the Veteran's claims.  The additional documents contained in the paperless file, including the hearing transcript and private treatment records, were reviewed in conjunction with this appeal. 

The issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from December 1965 to January 1967.

2.  The probative evidence shows the Veteran currently has atherosclerotic heart disease; and the evidence does not affirmatively establish that the Veteran's atherosclerotic heart disease is unrelated to his in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for have atherosclerotic heart disease have been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The claim for service connection for a heart disorder is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease, to include manifested by atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 53202 (August 31, 2010). 

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(1)(6)(iii).  In order to qualify for presumptive service connection based on the verified herbicide exposure, the disability at issue must manifest to a compensable degree according to the rating criteria found in 38 C.F.R. Part 4. 38 C.F.R. § 3.307(a)(6).  For the disease at issue in this case, such manifestation may occur at any time following the Veteran's herbicide exposure. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

With respect to the claim that the Veteran in this case had a disability which was the result of Agent Orange exposure in service, the Veteran's service personnel records showed that he had active service from August 1963 to August 1967, including service in the Republic of Vietnam from December 1965 to January 1967.  Therefore, exposure to Agent Orange may be presumed. 

According to a January 2011 ischemic heart disease disability benefits questionnaire completed by the Veteran's private physician, the Veteran was noted to have cardiac catheterization in July 2006.  The examiner stated that the Veteran does not have ischemic heart disease, but has valvular heart disease.  The examiner further indicated that an echocardiogram was completed in September 2010.  VA treatment records dated through July 2013 are also negative for any diagnosis of ischemic heart disease, to include atherosclerotic heart disease.

Nevertheless, according to a private clinician, F.R., D. O., results of a January 2015 private coronary CT angiography show coronary atherosclerotic disease.  Under 38 C.F.R. § 3.309(e) ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium." Id.  As indicated above, the new regulations specifically enumerate arthrosclerosis as a form of ischemic heart disease, subject to the presumptive provisions.  The Board considers the January 2015 private CT results and treatment report sufficient to show current atherosclerosis. 

As the Veteran is presumed to have been exposed to herbicides in service and has developed a form of ischemic heart disease, diagnosed as atherosclerotic coronary artery disease, the Board finds that service connection is warranted on a presumptive basis.  38 C.F.R. §§ 3.102 , 3.307, 3.309.  Although there appears to be some conflict in the evidence as to whether the Veteran indeed experiences ischemic disease, with resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for has atherosclerotic heart disease, due to in-service herbicide exposure, is granted.


REMAND

With respect to the claim of entitlement to an increased evaluation for bilateral hearing loss, the appeal must be remanded for an examination.  The most recent audiological examination was in May 2011.  At the November 2014 Board hearing, the Veteran asserted that his hearing loss had worsened since that time.  Accordingly, the AOJ must provide the Veteran with an appropriate audiological examination.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA examination should be ordered to document the current severity of the service-connected bilateral hearing loss.

In addition, it appears that the Veteran receives treatment for his hearing loss through VA and that records current through August 2013 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA treatment records dated from August 2013 from the Detroit VAMC.

2.  Provide the Veteran with a VA audiological evaluation that addresses bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by the Veteran's bilateral hearing loss. 

3.  After completion of the above, the AOJ should review the entire record and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


